 


110 HR 1640 IH: Protecting Americans Fighting Terrorism Act of 2007
U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1640 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2007 
Mr. Pearce (for himself, Mr. Shuster, Mr. Bishop of Utah, Mr. Kline of Minnesota, Mr. Davis of Kentucky, Mr. Wolf, Mr. Franks of Arizona, Mr. Westmoreland, Mr. Burton of Indiana, Mr. McCotter, and Mr. McKeon) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide liability protection for individuals who report suspicious behavior to law enforcement agencies. 
 
 
1.Short titleThis Act may be cited as the Protecting Americans Fighting Terrorism Act of 2007. 
2.Liability protection for individuals who report suspicious behavior 
(a)In generalAn individual shall not be liable for any injury or damages relating to such individual’s qualified disclosure of suspicious behavior. A civil action for damages related to such disclosure may not be brought in any State or Federal court. 
(b)Qualified disclosure of suspicious behaviorFor purposes of this section, the term qualified disclosure of suspicious behavior means any disclosure of the allegedly suspicious behavior of another individual or individuals to a Federal, State, or local law enforcement agency or other security personnel that is made in good faith and with the reasonable belief that such behavior is suspicious.  
 
